           Case 1:20-cv-10232-MKV Document 11 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
CHRISTOPHER RANSOM,                                                    DOC #:
                                                                       DATE FILED: 1/7/2021
                                  Plaintiff,
                                                                 20-CV-10232 (MKV)
                      -against-
                                                                ORDER OF SERVICE
C.O. BANKS # 12523; CAPT. KELLY, # 595;
CAPT. ALEXIS; CAPT. SMART,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, currently detained in the George R. Vierno Center on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that, while he was detained in the Manhattan

Detention Complex, Defendants violated his constitutional rights. By order dated December 11,

2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP). 1

                                               DISCUSSION

A.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that C.O. Banks # 12523;

Capt. Kelly, # 595; Capt. Alexis; and Capt. Smart waive service of summons.

B.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-10232-MKV Document 11 Filed 01/07/21 Page 2 of 2




Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants C.O. Banks # 12523; Capt. Kelly, # 595; Capt. Alexis; and Capt. Smart waive

service of summons.

       Local Civil Rule 33.2 applies to this action.

SO ORDERED.

Dated: January 7, 2021
       New York, New York

                                                          MARY KAY VYSKOCIL
                                                          United States District Judge




       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                 2
